RESOLUCIÓN
Luego de reevaluar los casos consolidados de epígrafe, se ordena la desconsolidación de los recursos CC-2012-0767 Banco Bilbao Vizcaya y otros v. ELA y otros, y CC-2013-1077 Mapfre Praico Insurance Company y otros v. ELA. Asimismo, se señala una vista oral para el 1 de marzo de 2016, a las 10:00 de la mañana, conforme a las Reglas 4(c) y 41 del Reglamento del Tribunal Supremo, 4 LPRA Ap. *119XXI-B. Para esta vista oral únicamente están citados los dos casos mencionados: CC-2012-0767 Banco Bilbao Vizcaya v. ELA, y CC-2013-1077 Mapfre Praico Insurance Company y otros v. ELA. Durante esta vista, las partes de-berán venir preparadas para argumentar las dos preguntas siguientes: (1) ¿Procede utilizar el resultado favorable del imputado en la acción penal para disponer sumariamente de la acción civil de confiscación, a la luz de las disposicio-nes vigentes de la Ley Núm. 119-2011?; (2) ¿Debe condicio-narse la confiscación civil de la propiedad a que el Estado haya logrado una convicción criminal? No menos de cinco días antes de la vista, cada parte deberá informar el nom-bre del abogado o abogada que argumentará a su favor.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-tió un voto particular de conformidad, al cual se unieron los Jueces Asociados Señores Rivera García y Feliberti Cintrón. El Juez Asociado Señor Rivera García emitió un voto particular de conformidad. La Jueza Presidenta Se-ñora Fiol Matta, la Juez Asociada Señora Rodríguez Rodrí-guez, el Juez Asociado Señor Estrella Martínez y la Jueza Asociada Oronoz Rodríguez emitieron sus respectivos vo-tos particulares disidentes.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres,
al cual se unieron el Juez Asociado Señor Rivera García y el Juez Asociado Señor Feliberti Cintrón.
Voto conforme con la resolución que hoy se certifica en la que se señala una vista oral en los casos de epígrafe.
*120r — H
Las vistas orales, más que la excepción, deberían ser parte integral del funcionamiento de este Tribunal cuando estén ante nuestra consideración controversias que requie-ran pautar Derecho y, por lo tanto, resolverse mediante una opinión. Si bien estas no sustituyen un buen alegato, nos sirven para aclarar las dudas que surgen luego de estudiar con detenimiento los expedientes y el Derecho aplicable. In-cluso, podemos solicitar a las partes que nos presenten ale-gatos suplementarios en los que argumenten asuntos espe-cíficos que deseamos discutir en las vistas orales. En estas tenemos la oportunidad de analizar los distintos fundamen-tos que podrían disponer las controversias de los casos, así como las implicaciones y repercusiones que podría tener para nuestro ordenamiento jurídico adoptar uno u otro. Ade-más, de acuerdo a la línea de preguntas en las vistas orales, tenemos la oportunidad de conocer las preocupaciones de cada miembro de este Tribunal respecto a las controversias ante nuestra consideración. En esa línea, el Juez del Tribunal Supremo federal Antonin Scalia expresó lo siguiente res-pecto a las vistas orales:
It isn’t just an interchange between counsel and each of the individual Justices. What is going on is also to some extent an exchange of information among the Justices themselves. You hear the questions of the others and see how their minds are working, and that stimulates your own thinking. I use it [...] to give counsel his or her best shot at meeting my major difficulty with that side of the case. “Here’s what’s preventing me from going along with you. If you can explain why that’s wrong, you have me. Stephen M. Shapiro, Questions, Answers, and Prepared Remarks, 15 (No. 3) Litig. 33 (1989), citando a This Honorable Court (WETA 1988) (TV broadcast).
En cuanto a la utilidad de las vistas orales para los ma-*121gistrados, el expresidente del Tribunal Supremo federal William Rehnquist, expresó que si bien estas no le hacían cam-biar en 180 grados su posición original al estudiar un expediente, en entre 25% y 50% de los casos, sus impresio-nes e ideas sobre el litigio cambiaban como consecuencia de lo discutido en la vista oral. M.H. Bright, The Power of the Spoken Word: In Defense of Oral Argument, 72 Iowa L. Rev. 35, 40 (1986-1987). Del mismo modo, el exjuez de ese Tribunal, William J. Brennan, expresó lo siguiente: “oral argument is the absolutely indispensable ingredient of appellate advocacy [...] [0]ften my whole notion of what a case is about crystallizes at oral argument. This happens even though I read the briefs before oral argument [...] Often my idea of how a case shapes up is changed by oral argument [...] Oral argument with us is a Socratic dialogue between Justices and counsel”. (Énfasis suplido). J. Mark White, “Request for Oral Argument Denied”: The Death of Oral Argument in Alabama’s Appellate Courts, The Alabama Lawyer, marzo 2008, pág. 124, citando a Robert L. Stern et al., Supreme Court Practice: For Practice in the Supreme Court of the United States, 8va ed., BNA Books, 2002, pág. 671, a su vez citando a Harvard Law School Occasional Pamphlet No. 9, 22-23 (1967). Del mismo modo, la Jueza Ginsburg ha indicado que: “In over eighteen years on the bench, I have seen few victories snatched at oral argument from a total defeat the judges had anticipated on the basis of the briefs. But I have seen several potential winners become losers in whole or in part because of clarification elicited at argument”. (Énfasis suplido). Hon. R.B. Ginsburg, Remarks on Appellate Advocacy, 50 S.C.L. Rev. 567, 570 (1999).
Esas situaciones la hemos vivido en este Tribunal. Re-cientemente, en SLG Pagán-Renta v. Walgreens, 190 DPR 251 (2014), afirmamos nuestros criterios luego de escuchar a los abogados en una vista oral. Además, en PNP v. CEE y PPD II, 185 DPR 410 (2012), la celebración de la vista oral *122propició una negociación entre las partes que finalizó el liti-gio, en beneficio del interés público.
Como vemos, las vistas orales enriquecen el proceso de adjudicación. Luego de celebrarlas podemos reiterarnos en nuestra impresión original al estudiar los alegatos o, de ser el caso, cambiar nuestra postura ante las impresiones obte-nidas durante el intercambio de ideas en las argumentacio-nes orales y en la reunión posterior del Pleno del Tribunal.
Desafortunadamente, las vistas orales no han sido parte integral de la tradición de este Tribunal. Así lo demuestran las estadísticas de los pasados treinta años. Solo una ín-fima parte de los casos que hemos resuelto en los méritos han contado con el beneficio de una vista oral.

Vistas orales en el Tribunal Supremo de Puerto Rico

(1)


ANO FISCAL
CANTIDAD DE VISTAS ORALES CELEBRADASC(2)
POR CIENTO DE LOS RECURSOS RESUELTOS EN LOS MÉRITOS EN LOS QUE SE LLEVO A CABO UNA VISTA ORAL(3)
2015-2016 2014-2015
1(4)
1.05%(5) (1/95)
*1232013-2014
4(6)
3.74%(7) (4/107)
2012-2013
3(8)
1.81%(9) (3/166)
2011-2012
1(10)
0.58%(11) (1/171)
2010-2011
0%
2009-2010
1(12)
0.63%(13) (1/159)
2008-2009
0%
2007-2008
0%
2006-2007
0%
2005-2006
0%
2004-2005
0%
2003-2004
0%
*1242002-2003
0]%
2001-2002
0%
2000-2001
0%
1999-2000

(14)

0.41%(15) (1/243)
1998-1999
0%
1997-1998

(16)

0.58%(17) (1/173)
1996-1997

(18)

0.5%(19) (1/200)
1995-1996
1(20)
0.32%(21) (1/316)
1994-1995
0%
1993-1994
1(22)
.30%(23) (1/335)
1992-1993
3(24)
0.65%(25) (3/459)
*1251991-1992
1(26)
0.25%(27) (1/397)
1990-1991
1(28)
0.31%(29) (1/321)
1989-1990
1(30)
0.32%(31) (1/316)
1988-1989
1(32)
0.32%(33) (1/311)
1987-1988
0%
1986-1987
2(34)
0.60%(35) (2/335)
1985-1986
3(36)
0.85%(37) (3/352)
*1261984-1985
1(38)
0.24%(39) (1/410)
Es por eso que como en In re Solicitud Aumentar Núm. Jueces TS, 180 DPR 54, 72-73 (2010), citando a A. García Padilla y J.J. Álvarez González, El Tribunal Supremo de Puerto Rico: La Corte Pons, 59 Rev. Jur. UPR 185, 197 esc. 28 (1990), expresamos:
La falta de vistas orales en este Tribunal y de una reunión plenaria luego de cada vista, para votar y asignar el caso para la redacción de la ponencia mayoritaria, ha sido objeto de crí-tica bien fundamentada. Véanse: García Padilla y Álvarez González, supra, págs. 197-198; Herrero Acevedo, supra, págs. 1071-1072. Lo cierto es que la celebración de más vistas orales y la discusión posterior de cada caso por el Tribunal en pleno, es parte importante de un funcionamiento transparente y accesible al Pueblo desde un foro verdaderamente colegiado.
“En primer lugar, ello obliga a los jueces a hacer su estudio independiente del caso y de los alegatos de las partes antes de que circule entre ellos un borrador de opinión. De esta forma cada juez se encuentra en mejor posición para evaluar las bon-dades y defectos del borrador de opinión que eventualmente se prepare, para sugerir modificaciones o para producir una opi-nión separada con mayor celeridad.
Segundo, y no menos importante, el método propuesto reduce el potencial de fricciones entre un grupo de personas que vienen llamadas a convivir por un largo número de años. Desde la perspectiva humana, simplemente es más sencillo y genera menos tensión interpersonal asumir una postura en un caso antes de que otro juez haya hecho un estudio más pro-fundo y haya redactado un proyecto de opinión”.
A diferencia de Puerto Rico, en los tribunales colegiados en la inmensa mayoría de las jurisdicciones de Estados Unidos la práctica cotidiana es la celebración de vistas orales. Si bien es cierto que la cantidad de vistas orales celebradas por los tribunales apelativos a nivel federal y *127estatal sigue una tendencia a la baja debido, entre otras razones, al aumento vertiginoso en el volumen de casos, cuando comparamos las estadísticas de esos foros con las nuestras el contraste es alarmante.
El Tribunal Supremo federal celebra vistas orales en entre setenta y ochenta casos anualmente. De igual manera, de acuerdo con un estudio de la American Academy of Appellate Lawyers, entre abril de 2012 y marzo de 2013, los Tribunales del Circuito de Apelaciones de Esta-dos Unidos efectuaron vistas orales en los siguientes por cientos de los casos resueltos en los méritos: Circuito del Distrito de Columbia 60%; Primer Circuito 30%; Segundo Circuito 37%; Tercer Circuito 9%; Cuarto Circuito 13%; Quinto Circuito 21%; Sexto Circuito 21%; Séptimo Circuito 42%; Octavo Circuito 21%; Noveno Circuito 23%; Décimo Circuito 27%, y Undécimo Circuito 13%. Oral Argument Task Force Report, American Academy of Appellate Lawyers, Addendum: Analysis of the Numbers, (Borrador de 27 de marzo de 2015), Table 1 — Percentage of Oral Arguments U.S. Courts of Appeals 2012 Overall and by Circuit (estos datos excluyen los cierres procesales, casos consolida-dos y casos bajo procedimientos de jurisdicción original). El promedio de todos los Circuitos de Apelaciones para ese mismo periodo fue 22%. Id.
A nivel estatal, un examen de los calendarios de varios Tribunales Supremos demuestra que la celebración de vistas orales es un asunto rutinario. Así, por ejemplo, el Tribunal Supremo de California celebra vistas orales al menos una semana al mes durante diez de los doce meses del año. Incluso, ese tribunal selecciona un día al año para celebrar vistas orales en una sesión especial en distintas universida-des del estado. Supreme Court of California, Oral Argument Calendar — 2016, (disponible en: http://www.courts.ca.gov/ documents/2016_SC_Calendar_0819_2015_PublicOnly.pdf) (última visita 4 de noviembre de 2015). Lo mismo sucede en el Tribunal Supremo de Florida, donde las primeras sema-*128ñas de cada mes se celebran vistas orales. Supreme Court of Florida, Yearly Schedule 2015-16, (disponible en: http:// www.floridasupremecourt.org/pub_info/calendar.pdf) (úl-tima visita 4 de noviembre de 2015). Igualmente, el máximo foro judicial del estado de Nueva York celebra semanal-mente vistas orales durante diez meses al año. State of New York — Court of Appeals, Schedule of Arguments Dates 2015, disponible en: https://www.nycourts.gov/ctapps/calendar/ 2015/COA2015Calendar.pdf (última vista 4 de noviembre de 2015). Exhorto a la Academia a hacer una investigación em-pírica más exhaustiva sobre este asunto para comparar más a fondo nuestro Tribunal con los del resto de la Nación, e incluso, con los de otros países.
De lo anterior queda claro que la práctica en el resto de Estados Unidos contrasta significativamente con las esta-dísticas de este Tribunal, las cuales demuestran que, en los mejores escenarios, solamente se celebraron vistas orales en entre 1 y 2 por ciento de los casos resueltos en los méritos. Además, las estadísticas históricas demuestran que durante casi una década —de 2001 a 2008— ni siquiera se celebra-ron vistas orales en este Tribunal. Es a partir de 2009 que se comenzó a utilizar nuevamente este valioso recurso de la práctica apelativa. No encuentro una explicación racional para justificar esas cifras tan raquíticas. El hecho de que esa haya sido la práctica en el pasado no puede ser excusa para limitar nuestras acciones de cara al futuro. Está en nuestras manos corregir esa anomalía.
Ahora bien, tampoco pretendo que celebremos vistas ora-les en todos los casos que atendemos, pues muchos no lo ameritan. Así, por ejemplo, entiendo que no es necesario se-ñalar vistas orales en casos frívolos, cuando existen prece-dentes claros que disponen de la controversia o cuando nos encontramos ante asuntos sencillos y rutinarios que tienen poca trascendencia y que pueden resolverse a base de prin-cipios generales de Derecho. Véase S. Mosk, In Defense of Oral Argument, 1 J. App. Prac. & Process 25 (1999). En *129cambio, en casos complejos, donde exista controversia sobre cuál fundamento es el más adecuado para disponer del caso, cuando el tribunal se encuentre marcadamente dividido y cuando se va a pautar una regla nueva de Derecho, sí debe-mos contar con el beneficio de una vista oral.
h — I HH
Los principios antes expuestos aplican claramente a los casos ante nuestra consideración. La diversidad de funda-mentos para disponer de las controversias planteadas y las implicaciones que conllevaría adoptar cada una de ellos, ha generado gran discusión entre los miembros de este Tribunal. Así, por ejemplo, resolver según un fundamento basado únicamente en la interpretación estatutaria signi-ficaría que en un futuro la Asamblea Legislativa podría variar la norma que establezcamos, mientras que hacerlo por un fundamento de origen constitucional implicaría que los representantes electos del Pueblo estarían maniatados en su proceder futuro en cuanto a este asunto. Si le añadi-mos a eso el hecho de que durante el proceso de delibera-ción la postura de algunos miembros del Tribunal puede evolucionar, la vista oral que hoy señalamos es necesaria e importante. Por eso, cualquier postura preliminar asumida en este caso o cualquier ponencia circulada no puede con-siderarse determinante para resolverlo. Cuando el caso ya está decidido, la vista oral pierde su valor. Brito Díaz et al. v. Bioculture et al., 184 DPR 350 (2012) (Martínez Torres, voto de conformidad). En ese caso, se solicitó la celebración de una vista oral en la etapa de reconsideración, es decir, cuando ya el Tribunal había tomado su determinación. En cambio, los casos de epígrafe no están decididos.
Además de lo anterior, la norma que pautemos en este asunto tendrá un gran alcance en nuestro ordenamiento jurídico, pues ante este Tribunal se encuentran decenas de casos en los méritos con controversias similares que aguar-*130dan por la disposición de estos casos de epígrafe antes de resolverse. Lo mismo sucede en el Tribunal de Apelaciones y en el Tribunal de Primera Instancia, donde estas contro-versias se plantean con gran frecuencia.
El hecho de que los casos de referencia lleven varios meses sometidos para su resolución en los méritos no crea un retraso que nos aconseje a no señalar una vista oral. Tampoco puede cuestionarse la legitimidad de la actuación del Tribunal por ordenar esta vista oral. Lo único arbitra-rio sería proceder sin agotar todos los mecanismos para lograr un consenso y pautar Derecho. Eso sí nos empeque-ñecería como institución.
Primero, podemos resolver con rapidez luego de la vista. Nótese, por ejemplo, que en Sánchez y Colón v. E.L.A. I, 134 DPR 445 (1993), se celebró una vista oral el día antes de que se certificara la Opinión del Tribunal y en Misión Ind. P.R. v. J.P. y A.A.A., 142 DPR 656 (1997), se llevó a cabo una argumentación oral una semana antes de que se publicara la Opinión del Tribunal. Aunque en aquel mo-mento no formaba parte de este Tribunal, puedo presumir que en esos dos casos había ponencias circulando y eso no fue impedimento para celebrar las vistas orales. Segundo, no es extraño que se celebre más de una vista oral durante la adjudicación de un caso si en medio del proceso de deli-beración los jueces desean discutir interrogantes adiciona-les con las partes. Véase, por ejemplo, Brown v. Board of Ed. of Topeka, 347 U.S. US 483 (1954). Lo importante es contar con todo lo que nos ayude a resolver bien. Como expresó la Jueza Presidenta Señora Fiol Matta en su voto disidente “para impartir justicia y elaborar doctrinas jurí-dicas adecuadas, un tribunal colegiado tiene que disponer del sosiego y del reposo intelectual necesarios, sin los cua-les toda discusión entre mentes debidamente instruidas es imposible”. In re Solicitud Aumentar Núm. Jueces TS, 180 DPR 54, 113 (2010), citando a Pueblo v. Rosario, 80 DPR 318, 328 (1958). Sin lugar a dudas, la vista oral es otro *131mecanismo adicional en el proceso de impartir justicia y elaborar doctrinas jurídicas adecuadas.
En fin, nos encontramos ante controversias de gran en-vergadura que ameritan que este Tribunal celebre una vista oral antes de disponer finalmente de ellas. Estoy con-vencido de que lejos de ser “innecesaria y un ejercicio de futilidad”, la vista oral enriquecerá el proceso de adjudica-ción y ayudará a afinar los fundamentos de la decisión que finalmente se certifique.
Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Rivera García.
Lamentablemente, una vez más nuestra ciudadanía tiene la oportunidad de presenciar que, en ocasiones, el privilegio de servir al País desde este Máximo Foro lo reci-ben personas que simple y sencillamente no cuentan con el temperamento judicial necesario. Así, y como reflejo carac-terístico de esa carencia, algunos miembros de esta Curia toman las diferencias de criterio en un asunto estricta-mente interlocutorio —típicas de un cuerpo colegiado como este Tribunal Supremo— para emitir expresiones enmar-cadas en el insulto e insinuaciones infundadas.
Ahora bien, más allá de tales sinsentidos y erráticos procederes, intereso expresar mi conformidad con la Reso-lución que antecede porque entiendo que la celebración de una vista oral representa una oportunidad importante y necesaria para indagar sobre varios aspectos de la contro-versia ante nuestra consideración que las partes no discu-ten a profundidad en sus respectivos alegatos y demás comparecencias. Máxime cuando, al momento, no existe entre los miembros de este Tribunal un criterio mayorita-rio sobre la resolución particular o los fundamentos que sustenten la disposición de los innumerables casos que te-*132nemos pendiente de solución que plantean, en esencia, la misma controversia. (1)
En ese sentido, me veo precisado a emitir unas breves expresiones dirigidas, principalmente, a contextualizar la determinación que como cuerpo colegiado hemos tomado de celebrar una vista oral. En ello, me interesan particu-larmente dos asuntos. Primero, ofrecer a los lectores una perspectiva clara y concisa sobre el cuadro fáctico que pre-sentan los casos, la controversia que este Tribunal debe atender y los argumentos que hasta el momento han pre-sentado cada una de las partes. Segundo, brindar una re-lación específica sobre cuál ha sido el trámite interno que los casos consolidados han recibido desde su presentación ante esta Curia, conforme a las disposiciones de nuestro Reglamento.
HH
Respecto al primer punto, los casos ante nuestra consi-deración se producen, en términos generales, en el si-guiente marco. El Estado confisca una propiedad que fue presuntamente utilizada en violación a un estatuto confiscatorio. A su vez, presenta cargos criminales en contra de la persona que poseía la propiedad por los mismos hechos que dieron base a su confiscación. No obstante, los cargos criminales son desestimados o archivados en alguna etapa anterior al juicio. En ese escenario, surge la si-guiente interrogante: ¿procede utilizar la determinación penal favorable del imputado para disponer de la acción civil de confiscación? Es decir, ¿deben los tribunales condi-cionar la confiscación civil de la propiedad a que el Estado haya logrado una convicción a nivel penal?
Al día de hoy, y a raíz de la aprobación de la Ley Uni-*133forme de Confiscaciones de 2011, no existe una respuesta clara y uniforme para tales interrogantes.(2) Por una parte, los demandantes en la acción civil de impugnación de con-fiscación sostienen que tales controversias deben resol-verse conforme a la normativa adoptada por este Tribunal según las disposiciones de la derogada Ley Uniforme de Confiscaciones de 1988. (3) Siendo así, arguyen que aun bajo las disposiciones de la Ley Uniforme de Confiscacio-nes de 2011, el proceso de confiscación tiene que ser anu-lado una vez la persona imputada de delito obtiene un re-sultado favorable a nivel penal. Lo contrario, según alegan, infringiría su derecho constitucional (1) a un debido pro-ceso de ley; (2) a no ser juzgado dos veces por el mismo delito, y (3) a no perder su propiedad para uso público sin justa compensación.
Por otra parte, el Estado plantea que la adopción de la nueva Ley Uniforme de Confiscaciones de 2011 conllevó un cambio en el enfoque que tradicionalmente este Tribunal y la Asamblea Legislativa habían conferido a las confiscacio-nes de carácter civil. En ese sentido, alega que conforme a las nuevas disposiciones, el proceso de confiscación es es-trictamente civil dirigido contra los bienes y completa-mente independiente de cualquier otro proceso que se pueda llevar contra el dueño o el poseedor de los bienes.(4) De esta manera, sostiene que la jurisprudencia emitida por este Tribunal al amparo de la ley anterior es inaplicable a los presentes casos en cuanto a la doctrina de impedimento colateral por sentencia, en la medida que esta se utilizó en el pasado para condicionar la continuación del proceso civil de confiscación a lo sucedido en la esfera penal.
Por lo tanto, el Estado sostiene que los tribunales no *134deben adjudicar sumariamente las demandas de impugna-ción de confiscación basados exclusivamente en el resul-tado favorable obtenido por el imputado en el proceso penal. Principalmente, cuando ello implica, desde su pers-pectiva, ignorar la presunción de legalidad y corrección que establece la Ley Uniforme de Confiscaciones de 2011, se-gún la cual le corresponde al demandante en la causa civil de impugnación el peso de la prueba para derrotar la lega-lidad de la confiscación. (5)
En consideración a ambas posiciones, en los pasados tres años hemos notado una marcada división entre todos nues-tros magistrados que ha dado paso a múltiples dictámenes contradictorios al disponer de las cientos de demandas de impugnación de confiscación que al momento han atendido y que presentan, en esencia, el mismo cuadro fáctico des-crito anteriormente. Así, por un lado hay tribunales que, conforme a la posición de los demandantes, han resuelto que una vez recae un dictamen favorable en el proceso penal por los mismos hechos que originaron la confiscación procede aplicar la doctrina de impedimento colateral por sentencia y declarar “con lugar” la demanda de impugnación de confis-cación mediante el mecanismo sumario.
Por otro lado, hay tribunales que, cónsono con la posi-ción del Estado, han sostenido que la acción civil de confis-cación es independiente de la acción penal que presenta el Estado por los mismos hechos que dieron paso a la confis-cación, por lo que se han negado a disponer sumariamente de la demanda de impugnación y han optado por ver el caso en sus méritos para determinar si, en efecto, la pro-piedad fue utilizada en violación de un estatuto confiscatorio. La situación no es muy distinta en nuestro Tribunal de Apelaciones, en el cual los distintos paneles se encuentran divididos respecto a la correcta resolución de tales casos. Así las cosas, es evidente que existe una dispa-ridad en las sentencias que los foros recurrentes están emi-*135tiendo, lo cual hace imperativo que este Tribunal disponga de una norma clara y uniforme.
f — I
En lo que respecta a los casos de epígrafe que plantean la referida controversia y su correspondiente trámite, no-tamos que el 25 de enero de 2013 acogimos el primer re-curso, siendo este el CC-2012-0767, Banco Bilbao Vizcaya v. ELA.(6) En esa misma fecha, expedimos, además, el caso CC-2012-0886, José Antonio Cruz López v. ELA. (7) Poste-riormente, el 22 de febrero de 2013 expedimos el recurso CC-2012-0922, Orlando Rodríguez Rodríguez v. ELA y el 25 de octubre de 2013 acogimos la petición de certiorari en el caso CC-2013-0541, Reliable Financial Services, Inc. y Triple-S Propiedad v. ELA. Mientras que el 22 de noviembre de 2013 expedimos el CC-2013-0572, Reynaldo Ayala Villanueva y otros v. ELA y el 13 de diciembre de 2013 el recurso CC-2013-0730, María del C. Acevedo Márquez v. ELA. Finalmente, el 14 de febrero de 2014, aceptamos re-visar las determinaciones correspondientes en el caso CC-2013-1077, Mapfre Praico Insurance Company y otros v. ELA y eventualmente expedimos en reconsideración el caso CC-2013-560, William Morales Rosario v. ELA.(8)
*136Entre el 3 de marzo de 2013 hasta el 29 de julio de 2014, tanto el Estado como las partes demandantes en la acción civil presentaron sus respectivos alegatos en cada uno de los casos, conforme a los incisos (a) y (b) de la Regla 21 de nuestro Reglamento.(9) Por lo tanto, no fue hasta el 6 de agosto de 2014 que todos los casos quedaron sometidos a la consideración del Tribunal y listos para su detenida eva-luación y disposición. Fue en ese momento —un año y siete meses posteriores a la expedición del primer recurso— que los casos en su totalidad pasaron de Secretaría al despacho del Juez o Jueza a quien se le asignó el caso en sus méritos y quien tenía a partir de entonces un término de un año para circular un borrador de ponencia para la considera-ción de los demás miembros de este Tribunal. (10)
Conforme a ese proceso y en fiel cumplimiento con las disposiciones de nuestro Reglamento, el borrador de opi-nión que disponía de los ocho casos consolidados fue circu-lado el 11 de febrero de 2015, apenas seis meses después de su perfeccionamiento y designación. Siendo así, el borrador de opinión estuvo bajo la evaluación de todos los Jueces y Juezas hasta el 13 de marzo de 2015 y a esa fecha debía-mos informar cuál sería nuestra votación.(11) Llegada esa fecha, cuatro miembros de este Tribunal se acogieron al término reglamentario. En otras palabras, cuatro Jueces solicitaron treinta días adicionales para evaluar la ponen-cia y los expedientes de los casos en su totalidad. Por lo tanto, estos quedaron ante la evaluación de esos cuatro Jueces por un término adicional de ciento veinte días.(12)
Luego de todo este trámite y que cada uno de los Jueces y Juezas expresara su voto, el Tribunal no alcanzó una opinión mayoritaria. Ante ese panorama, no hay duda de *137que una alternativa era certificar las sentencias correspon-dientes para confirmar los dictámenes que el Tribunal de Apelaciones hubiese emitido en cada caso, ya que no había una determinación en sí del Tribunal Supremo. En esta, cada uno de los compañeros y compañeras expresarían en-tonces sus criterios sobre el particular.
Ahora bien, contrario a esa alternativa que no hubiese resuelto en nada la incertidumbre e incongruencia que la controversia ante nuestra consideración está provocando en nuestros Tribunales de Primera Instancia y en el Tribunal de Apelaciones, la mayoría de los miembros de este Tribunal optó por mantener los casos en trámite y ordenar la celebración de una vista oral, según autoriza nuestro Reglamento.(13) Así, la mayoría del Tribunal entendió nece-sario agotar todos los mecanismos disponibles a nuestro alcance para auscultar la posibilidad de lograr un consenso entre todos, o al menos la mayoría de los miembros de este Tribunal, para pautar el derecho aplicable en casos como los presentes, de manera que nuestros tribunales final-mente cuenten con una norma clara y uniforme.
En ese ánimo, y como mencionara en la introducción del presente Voto, la vista oral nos brinda una oportunidad única para indagar sobre ciertos aspectos de la controversia principal que no surgen, o quizás no en el detalle que ame-rita, de los escritos de las partes y sobre los cuales eviden-temente existe una marcada división entre todos nosotros. Así, por ejemplo, podremos escuchar la posición de los de-mandantes y del Estado sobre las presuntas implicaciones constitucionales que algunos plantean predisponen la solu-ción de estos casos y sobre aquellas otras interpretaciones que sostienen que procede una simple norma sustentada en un fundamento estrictamente estatutario.
No hay duda que luego de estudiar los ocho casos conso-lidados todos tenemos una inclinación hacia una posición u *138otra, mas ello no nos debe llevar a descartar de plano la celebración de una vista oral que podría enriquecer la deci-sión que en su día emitamos y que podría, incluso, llevar a alguno de nosotros a cambiar de criterio o simplemente a reafirmar la inclinación que tuvimos desde un principio. En ese sentido, honestamente no puedo comprender cómo cua-tro compañeros y compañeras insisten en un curso de acción que fue rechazado por la mayoría del Tribunal y fallan así en ver las virtudes de celebrar una vista oral. Valga recor-dar que como miembros de un Tribunal colegiado debemos liberarnos de ese excesivo afán de exaltar nuestras posicio-nes individuales como verdades únicas e inquebrantables que no admiten contraargumento.
Ese mismo afán no nos debe llevar a descartar el esce-nario práctico en ausencia del escenario ideal. Tal vez, lo ideal hubiese sido celebrar una vista oral previo a la for-mulación de un borrador de ponencia o celebrar la misma lo más pronto posible, de manera que podamos disponer de los casos con prontitud. Sin embargo, aquí hay dos puntos importantes que debemos tomar en cuenta. En primer lu-gar, la vista no se celebró como paso previo porque ninguna de las partes así lo propuso. En segundo lugar, se escogió la fecha del 1 de marzo de 2016 porque la mayoría así lo de-cidió conforme a sus calendarios y por el hecho de que nin-guno de los compañeros y compañeras que hoy expresan su inconformidad presentaron a la consideración del Pleno otra fecha alternativa.
Ciertamente, existe la posibilidad de que aun luego de celebrada la vista oral, el Tribunal no alcance un criterio mayoritario o bien podría ocurrir que la Asamblea Legisla-tiva termine aprobando el Proyecto de la Cámara 1433 que convertiría toda esta controversia en académica. (14) Ahora, *139esos son escenarios que debemos considerar en su momento, sin obviar la realidad a la que nos enfrentamos en el pre-sente; realidad que parecen ignorar los distinguidos compa-ñeros y compañeras en sus respectivos votos disidentes.
En fin, al examinar las expresiones infundadas que con-tienen los votos disidentes, valga evocar la frase célebre del Dr. Samuel Johnson: “el lenguaje es el vestido de los pensamientos”.(15) En reconocimiento de lo que antecede, expreso mi voto de conformidad con la Resolución emitida.

 Esta tabla fue preparada con la información provista por la Secretaría del Tribunal Supremo.


 Las vistas orales se incluyen en el año fiscal en que se certificaron las Opinio-nes, Sentencias o Resoluciones que dispusieron de los casos y no en el año fiscal en que se llevaron a cabo, salvo en los casos en donde se indica lo contrario.


 Se excluyen de estos cálculos los recursos relacionados a procedimientos dis-ciplinarios contra abogados y jueces, pues, por su naturaleza, tradicionalmente no han requerido la celebración de vistas orales del Tribunal en Pleno.


 Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73 (2014), la vista oral se celebró el 11 de febrero de 2014 y la Opinión del Tribunal se certificó el 18 de no-viembre de 2014.


 Informe Estadístico Año Fiscal 2014-2015, Secretaría del Tribunal Supremo de Puerto Rico, disponible en: http://www.ramajudicial.pr/sistema/supremo/ Estadisticas/2014-2015/ Informe-Year-Fiscal-2014-2015.pdf (última visita 2 de no-viembre de 2015)


 Brau, Linares v. ELA et als., 190 DPR 315 (2014), la vista oral se celebró el 15 de enero de 2014 y la Opinión del Tribunal se certificó el 21 de febrero de 2014; AMPR et als. v. Sist. Retiro Maestros V, 190 DPR 854 (2014), la vista oral se celebró el 26 de marzo de 2014 y la Opinión del Tribunal se certificó el 11 de abril de 2014; Mun. de San Sebastián v. QMC Telecom., 190 DPR 652 (2014), la vista oral se celebró el 7 de mayo de 2013 y la Opinión del Tribunal se certificó el 24 de marzo de 2014; SLG Pagán-Renta v. Walgreens, 190 DPR 251 (2014), la vista oral se celebró el 18 de junio de 2013 y la Opinión del Tribunal se certificó el 14 de febrero de 2014.


 Informe Estadístico Año Fiscal 2013-2014, Secretaría del Tribunal Supremo de Puerto Rico, disponible en: http://www.ramajudicial.pr/sistema/supremo/ Estadisticas/INFORME-EST5ADISTICO-TRIBUNAL-SUPREMO-2013-2014.pdf (última visita 2 de noviembre de 2015).


 Domenech v. Integration Corp. et als., 187 DPR 595 (2013), la vista oral se celebró el 16 de octubre de 2012 y la Opinión del Tribunal se certificó el 3 de enero de 2013; Pueblo en interés menor J.O., CC-2012-309, la vista oral se celebró el 11 de diciembre de 2012 y la Sentencia del Tribunal se certificó el 30 de enero de 2013; P.I.P. v. E.L.A. et al., 186 DPR 1 (2012), la vista oral se celebró el 27 de junio de 2012 y la Opinión del Tribunal se certificó el 6 de julio de 2012.


 Informe Estadístico Año Fiscal 2012-2013, Secretaría del Tribunal Supremo de Puerto Rico, disponible en: http://www.ramajudicial.pr/sistema/supremo/ Estadísticas/ INFORME-EST5ADISTICO-TRIBUNAL-SUPREMO-2012-2013.pdf (última visita 2 de noviembre de 2015).


 PNP v. CEE y PPD II, 185 DPR 410 (2012), la vista oral se celebró el 11 de abril de 2012 y la Sentencia en la que se acogió la estipulación de las partes se certificó el 13 de abril de 2012.


 Informe Estadístico Año Fiscal 2011-2012, Secretaría del Tribunal Supremo de Puerto Rico, disponible en: http://www.ramajudicial.pr/sistema/supremo/ Estadísticas/ INFORME-ESTADISTICO-TRIBUNAL-SUPREMO-A-FISCAL-2011-2012.pdf (última visita 2 de noviembre de 2015).


 Claro TV y Junta Regl. Tel. v. OneLink, 179 DPR 177 (2010)-la vista oral se celebró el 26 de octubre de 2009 y la Opinión del Tribunal se certificó el 9 de junio de 2010.


 Movimiento de casos —Año Fiscal 2009 — 2010, Tribunal Supremo, dispo-nible en: http://www.ramajudicial.pr/sistema/supremo/Estadisticas/movimiento/ Movimiento-de-Casos-2009-2010.pdf (última visita 2 de noviembre de 2015).


 P.A.C. V. E.L.A. II, 150 DPR 805 (2000), la vista oral se celebró el 31 de marzo de 2000 y la Opinión del Tribunal se certificó el 25 de abril de 2000.


 Informe Anual de la Rama Judicial 1999-2000, Oficina de Administración de los Tribunales, Tabla A-l.


 Ramírez de Ferrer v. Mari Brás, 144 DPR 141 (1997), la vista oral se celebró el 14 de abril de 1997 y la Opinión del Tribunal se certificó el 18 de noviembre de 1997.


 Informe Anual de la Rama Judicial 1997-1998, Oficina de Administración de los Tribunales, Tabla A-l.


 Misión Ind. PR v. JP y A.A.A., 142 DPR 656 (1997), la vista oral se celebró el 14 de marzo de 1997 y la Opinión del Tribunal se certificó el 21 de marzo de 1997.


 Informe Anual de la Rama Judicial 1996-1997, Oficina de Administración de los Tribunales, Tabla A-l.


 Mun. San Juan v. Banco Gub. Fomento, 140 DPR 873 (1996), la vista oral se celebró el 19 de marzo de 1996 y la Opinión del Tribunal se certificó el 21 de mayo de 1996.


 Informe Anual de la Rama Judicial 1995-1996, Oficina de Administración de los Tribunales, Tabla A-l.


 Sánchez y Colón v. E.L.A. I, 134 DPR 445 (1993), la vista oral se celebró el 3 de noviembre de 1993 y la Opinión del Tribunal se certificó el 4 de noviembre de 1993.


 Informe Anual de la Rama Judicial 1993-1994, Oficina de Administración de los Tribunales, Tabla A-l.


 Pueblo v. Arroyo Ayala, Pedro y Granados Aviles, Irma, CR-1988-110, la vista oral se celebró el 22 de octubre de 1990 y se dispuso del caso el 26 de febrero de 1993; Maysonet v. Granda, 133 DPR 676 (1993), la vista oral se celebró el 22 de octubre de 1990 y la Opinión del Tribunal se certificó el 23 de junio de 1993; Seabreeze Realty Corp. v. Acosta, Dana, et als. RE-1985-569, la vista oral se celebró el 20 de octubre de 1986 y la Sentencia del Tribunal se certificó el 25 de agosto de 1992.


6) Informe Anual de la Rama Judicial 1992-1993, Oficina de Administración de los Tribunales, Tabla A-l.


 Hernández Torres v. Hernández Colón, 129 DPR 824 (1992), la vista oral se celebró el 14 de enero de 1992 y la Opinión del Tribunal se certificó el 31 de enero de 1992.


 Informe Anual de la Rama Judicial 1991-1992, Oficina de Administración de los Tribunales, Tabla A-l.


 González Muñiz, Ex parte, 128 DPR 565 (1991), la vista oral se celebró el 5 de noviembre de 1990 y la Opinión del Tribunal se certificó el 21 de junio de 1991.


 Informe Anual de la Rama Judicial 1990-1991, Oficina de Administración de los Tribunales, Tabla A-l.


 Granados v. Rodríguez Estrada II, 124 DPR 593 (1989), la vista oral se celebró el 29 de marzo de 1989 y la Opinión del Tribunal se certificó el 29 de sep-tiembre de 1989.


 Informe Anual de la Rama Judicial 1989-1990, Oficina de Administración de los Tribunales, Tabla A-l.


 McCrillis v. Aut. Navieras de P.R., 123 DPR 113 (1989), la vista oral se celebró el 24 de febrero de 1986 y la Opinión del Tribunal se certificó el 19 de enero de 1989.


 Informe Anual de la Rama Judicial 1988-1989, Oficina de Administración de los Tribunales, Tabla A-l.


 Guillermo Martell y otros v. Dr. Miguel Oppenheimer y otros, RE-1986-203 cons, con RE-1986-207, la vista oral se celebró el 17 de noviembre de 1986. No se pudo examinar el expediente para determinar la fecha en que se dispuso del caso, por lo que se incluye en el mismo año fiscal en que se celebró la vista oral; Díaz v. Navieras de P.R., 118 DPR 297 (1987), la vista oral se celebró el 18 de noviembre de 1985 y la Opinión del Tribunal se certificó el 12 de febrero de 1987.


 Informe Anual de la Rama Judicial 1986-1987, Oficina de Administración de los Tribunales, Tabla A-l.


 Eduardo Ferrer Bolívar v. Concreto Mixto Inc., R-1985-210 — la vista oral se celebró el 21 de octubre de 1985. No se pudo examinar el expediente para determinar la fecha en que se dispuso del caso, por lo que se incluye en el mismo año fiscal en que se celebró la vista oral; Asoc. V. Villa Caparra v. Iglesia Católica, 117 DPR 346 (1986), la vista oral se celebró el 21 de octubre de 1985 y la Opinión del Tribunal se certificó el 8 de mayo de 1986; Pueblo Int’l, Inc. v. Srio. de Justicia, 117 DPR 230 (1986), la vista oral se celebró el 11 de abril de 1986 y la Opinión del Tribunal se certificó el 25 de abril de 1986.


 Informe Anual de la Rama Judicial 1985-1986, Oficina de Administración de los Tribunales, Tabla A-l.


 Pueblo v. Julio César Mercado Negrón, CR-1983-37, la vista oral se celebró el 18 de marzo de 1985. No se pudo examinar el expediente para determinar la fecha en que se dispuso del caso, por lo que se incluye en el mismo año fiscal en que se celebró la vista oral.


 Informe Anual de la Rama Judicial 1984-1985, Oficina deAdministración de los Tribunales, Tabla A-l.


 Además de los ocho casos de epígrafe, todos y todas los miembros de este Tribunal tenemos, al menos, dos casos adicionales asignados en los méritos que pre-sentan la misma controversia.


 Ley Núm. 119-2011, según enmendada, conocida como Ley Uniforme de Con-fiscaciones de 2011 (34 LPRA secs. 1724-1724w).


 Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de 1988 (34 LPRA ants. secs. 1723-1723p).


 Véanse los Arts. 3, 8 y 15 de la Ley Uniforme de Confiscaciones de 2011 (34 LPRA sees. 1724, 1724e y 17241, respectivamente).


 Véase Art. 15 de la Ley Uniforme Confiscaciones de 2011, supra.


 Este recurso fue denegado originalmente mediante una Resolución emitida el 29 de noviembre de 2012, en la cual el Juez Asociado Señor Martínez Torres hizo constar que hubiese expedido el recurso solicitado para auscultar el planteamiento del Procurador General de que en este caso es inaplicable la doctrina de impedi-mento colateral por sentencia porque el proceso penal se desestimó por incumpli-miento con los términos y no hubo una absolución en los méritos. Véase Resolución de 29 de noviembre de 2012.


 En esa ocasión, el Juez Asociado Señor Estrella Martínez hizo constar que declararía “no ha lugar” la petición de certiorari, mientras que la compañera Juez Asociada Rodríguez Rodríguez no intervino. Véase Resolución de 25 de enero de 2013.


 En lo que respecta al caso CC-2013-560, este fue denegado originalmente por la Sala de Despacho compuesta por la Juez Asociada Señora Rodríguez Rodríguez, como su Presidenta, y los Jueces Asociados Señores Feliberti Cintrón y Estrella Martínez. En esa ocasión, la Juez Asociada Señora Rodríguez Rodríguez hizo constar que disentía de sus compañeros Jueces Asociados y que en su lugar expediría el recurso solicitado. Véase Resolución del 11 de febrero de 2013.


 Regla 21(a) y (b) del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRAAp. XXI-B.


 Esto conforme a la Regla 5(a) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B.


 Véase Regla 5(b) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B.


 íd.


 Véase Regla 4(b) del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRAAp. XXI-B.


 El Proyecto de la Cámara 1433 tiene como objetivo “introducir enmiendas técnicas al Artículo 15 de la Ley 119-2011, según enmendada, conocida como ‘Ley Uniforme de Confiscaciones de 2011’, a los fines de aclarar que cuando la acción penal resulte en una absolución, o el imputado resulte exonerado o si la posibilidad que tiene el Estado para encausar al imputado de delito se extingue, se aplicará la *139doctrina de cosa juzgada y de impedimento colateral por sentencia en todo caso de confiscación relacionado a los mismos hechos”. Actualmente, se encuentra pendiente de aprobación en el Senado de Puerto Rico.


 para una biografía completa de la vida del Dr. Samuel Johnson, véase J. Boswell, La vida de Samuel Johnson, (C. SantamaríaLópez, trad.), Barcelona, Ed. Espasa, 2007.